DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated May 3, 2022.

The objections to claims 17, 19, and 20 are overcome as a result of each of these claims having been amended to correct the informality.

As for Applicant’s argument regarding the double patenting rejection of claims 1-21: “That is, the claims of the present invention further define elements included in each of the first and second assemblies. The claims in the parent application do not recite grouping different elements into different assemblies.” (Remarks, page 10); the grouping of elements into a first assembly versus a second assembly appears to be arbitrary, as evidenced by independent claim 1 having been amended to recite that the heat dissipation sheet and the fingerprint sensor are now included in the second assembly, whereas the heat dissipation sheet and the fingerprint sensor were previously recited as included in the first assembly.

As for Applicant’s arguments regarding amended independent claim 1 not being taught by Choi (Remarks, pages 12-14); examiner agrees.  Therefore, the rejection of claims 1-21 under 35 U.S.C. 103 is withdrawn.

Accordingly, claims 1-21 remain rejected under Obviousness-Type Double Patenting.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. US 10,747,042 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application and the patent are substantially identical in structural and functional characteristics.  For example:
	
Instant Application
Patent No. 10,747,042
Explanation
1. An electronic device, comprising: a first assembly including: a window defining an appearance of a front surface of the electronic device;

a display module disposed below the window; a touch sensor disposed between the window and the display module;

and a support frame supporting the display module and including an opening area;

and a second assembly coupled to the first assembly, and including: a heat dissipation sheet disposed below the display module and having an opening;

a fingerprint sensor disposed in the opening of the support frame and the opening of the heat dissipation sheet;

a case forming an appearance of the electronic device and an inner space of the electronic device with the first assembly;


a power supply unit accommodated in the inner space of the electronic device;

a circuit board accommodated in the inner space of the electronic device and including a controller;

wherein the controller configured to: in response to the touch sensor receiving a single touch input while the display module is in a deactivated state, display a graphic image at a region of the display module overlapped with the fingerprint sensor;

in response to the touch sensor receiving a specific touch input different from the single touch input, while the display module is in the deactivated state, display a lock screen image on the display module and the graphic image at the region of the display module overlapped with the fingerprint sensor;

control the fingerprint sensor to detect fingerprint information through the graphic image at the region of the display module; and perform an authentication procedure to release a lock state of the electronic device when the detected fingerprint information matches pre-stored fingerprint information.
15. An electronic device, comprising: a window defining an appearance of a front surface of the electronic device;


a display module disposed below the window; a touch sensor disposed between the window and the display module;

and a metal frame disposed below the display module and the touch sensor;


a heat dissipation sheet disposed below the display module and having an opening;



a fingerprint sensor disposed below the display module and in the opening of the heat dissipation sheet;

17. the fingerprint sensor is disposed adjacent to an edge of the electronic device formed by a case of the electronic device and the display module






16. a main circuit board having the fingerprint sensor disposed thereon



15. and a controller configured to: in response to the touch sensor receiving a single touch input while the display module is in a deactivated state, display a graphic image at a region of the display module overlapped with the fingerprint sensor; 

in response to the touch sensor receiving a specific touch input different from the single touch input, while the display module is in the deactivated state, display a lock screen image on the display module and the graphic image at the region of the display module overlapped with the fingerprint sensor; 

control the fingerprint sensor to detect fingerprint information through the graphic image region at the region of the display module; and perform an authentication procedure to release a lock state of the electronic device when the detected fingerprint information matches pre-stored fingerprint information,













The metal frame of ‘042 obviously includes an opening.





















The electronic device of ‘042 inherently contains a power unit.


In regards to instant claims 2-21, all limitations of these claims are contained in the claims of the patent as follows:

Instant Application
Patent No. 10,747,042
2
9
3
9
4
9
5
15
6
15
7
15
8
15
9
15
10
15
11
15
12
15
13
15
14
15
15
15
16
15
17
15
18
5
19
6
20
8
21
10


























Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 1 has been amended to recite that the heat dissipation sheet and the fingerprint sensor are now included in the second assembly, whereas the heat dissipation sheet and the fingerprint sensor were previously recited as included in the first assembly.  The abstract of the Applicant’s specification states “An electronic device includes a first assembly including a window defining an appearance of a front surface of the electronic device; a display module disposed below the window; a touch sensor disposed between the window and the display module; a heat dissipation sheet disposed below the display module and having an opening; a support frame supporting the display module and including an opening area; a fingerprint sensor disposed in the opening of the support frame and the opening of the heat dissipation sheet;”.
Claim 2-21 are rejected under 35 U.S.C. 112(a) since claims 2-21 depend on claim 21.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626